SHARPE, J.
— Proceedings to effect the sale of property and the transmission of title thereto as a means of enforcing the collection of taxes, being authorized alone by statute, can operate only when had substantially in 'the mode prescribed by statute. Upon this ground it has been held that under section 592 of the Code of 1886, Avhich provides that a tax deed shall convey the title Avhen properly acknowledged and recorded, it is insufficient to pass title without an acknowledgment substantially in the usual form. — Jackson v. Kirksey, 110 Ala. 547; Parker v. Boutwell, 24 So. Rep. 860. The certifi*341cate of acknowledgment to the appellant’s deed is fatally defective and tlie decisions referred to are conclusive authority against his contention that the officer’s signature to a defective acknowledgment amounts to attestation by a witness and that such attestation Avlien proven can be a substitute for a proper acknowledgment.
The judgment Avill he affirmed.